               IN THE UNITED STATES DISTRICT COURT
   FOR THE EASTERN DISTRICT OF NORTH CAROLINA WESTERN DIVISION
                          No. 5:18-CV-274-FL

HAROLD JONES, LUIS GONZALEZ,     §
HODGES SESSOMS, AND GLENN,       §
SURLES, INDIVIDUALLY AND ON      §
BEHALF ALL OTHERS SIMILARLY      §
SITUATED,                        §
                                 §
      Plaintiff,                 §
                                 §
VS.                              §
                                 §
CANAL WOOD, LLC, CANAL CHIP, LLC §
A/K/A NORTH CAROLINA CHIP, LLC,  §
AND CANAL HOLDINGS, LLC,         §
                                 §
      Defendants.                §


          ORDER GRANTING CANAL WOOD, LLC AND CANAL CHIP, LLC
                     A/K/A NORTH CAROLINA CHIP, LLC’S
          UNOPPOSED MOTION TO FILE UNDER SEAL DOCUMENT 26-1,
           EXHIBIT A TO THEIR MEMORANDUM IN SUPPORT OF THEIR
                   MOTION TO DISMISS UNDER RULE 12(b)(6)

       After having considered the Unopposed Motion of Defendants Canal Wood, LLC and

Canal Chip, LLC a/k/a North Carolina Chip, LLC (“Defendants”) to file under seal Document

26-1, Exhibit A to their Memorandum in Support of Their Motion to Dismiss Under Rule

12(b)(6), the Court finds that the Motion should be granted.



       SIGNED this 17th day of October, 2018.




                                                               Honorable Judge Presiding




Order – Page Solo
